                 Case 3:19-cr-00208-AWT Document 18 Filed 09/27/19 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


     UNITED STATES OF AMERICA                    :       Case No. 3:19CR208(AWT)
                                                 :
                     v.                          :
                                                 :
     MEMET BEQIRI                                :       September 27, 2019


                          GOVERNMENT=S NOTICE OF RELATED CASE

            The United States of America respectfully notifies the Court that the above-captioned

     matter is related to the case entitled United States v. Debbie L. Smith., 3:19CR208(RNC), which

     is assigned to Judge Robert N. Chatigny.   More particularly, the government is filing this notice

     to advice the Court of the following:

            1.       On August 20, 2019, defendant Mehmet Beqiri, who is the owner New England

     Meat Packing, LLC, pled guilty before Magistrate Judge Robert A. Richardson to an Information

     charging him with Making and Using a False Document and Aiding and Abetting, in volation of

     18 U.S.C. § 1001(a)(3) and 2. The case involving defendant Beqiri was assigned to this Court

     and assigned docket number 3:19CR208(AWT) at the time of the change of plea in this case.

     This Court accepted the plea and an amended schedule continued the date of sentencing to

     January 27, 2020.

2.          2.        On September 23, 2019, defendant Debbie L. Smith, pled guilty before

     Magistrate Judge Donna F. Martinez to an Information charging her with a Making and Using a

     False Document, in violation of 18 U.S.C. § 1001(a)(3).   This case was assigned to Judge

     Robert N. Chatigny and was assigned Criminal No. 3:19CR236(RNC). The Court accepted the

     finding and recommendation of the Magistrate Judge the same day.      Sentencing is scheduled for

     December 10, 2019.     Ms. Smith is an employee of New England Meat Packing, LLC, and the
             Case 3:19-cr-00208-AWT Document 18 Filed 09/27/19 Page 2 of 3



charges relate to actions taken within the course of her employment with this company.

        3.       The above-captioned case is related to the case entitled United States v. Debbie L.

Smith in so far as both cases arose from the same investigation, and involve overlapping

evidence and witnesses.      It is also possible that there will be a need for a sentencing hearing in

this matter given that both defendants have contested a specific offense level increase in this case

involving a risk of conscious or reckless death or serious bodily injury. U.S.S.G.

§ 2B1.1(b)((16)(A).      Based on the foregoing, the Court may choose to reassign one of the

above-referenced cases so that both cases are assigned to a single Judge pursuant to the Court=s

Arelated case@ policy.    See D. Conn. L. Cr. R. 50(b) (AAll cases will be a assigned to a single

Judge from filing to termination.     In the event that it is subsequently determined that there is

pending in this District a related case, . . . such case should normally be assigned to the Judge

having the earliest filed case.   A case may be reassigned at the discretion of the Chief Judge,

after due consultation with the transferor and transferee Judge.@).

        4.       The Government is filing a similar notice in the other above-described related

case.

                                        Respectfully submitted,

                                        JOHN H. DURHAM
                                        UNITED STATES ATTORNEY


                                        DEBORAH R. SLATER
                                        ASSISTANT UNITED STATES ATTORNEY
                                        450 Main Street
                                        Hartford, Connecticut 06103
                                        Telephone (860) 947-1101
                                        Federal Bar No. CT04786
          Case 3:19-cr-00208-AWT Document 18 Filed 09/27/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        This is to certify that on September 27, 2019, a copy of the foregoing Notice was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of the Court=s electronic filing system or by
mail on anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court=s CM/ECF System.

                                       By:                    /s/

                                               DEBORAH R. SLATER
                                               Assistant U.S. Attorney
